Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 1 of 30    PageID #: 486



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

  MOLOAA FARMS LLC; EL PASO       )        CIV. NO. 20-00020 HG-KJM
  INVESTMENTS LIMITED LIABILITY )
  COMPANY; BOCA HOLDINGS, LLC;    )
  ROBERT B. LINDNER, Jr., Trustee )
  of the ABL Family Legacy Trust )
  U/A/D December 20, 2012,        )
                                  )
                  Plaintiffs,     )
                                  )
            vs.                   )
                                  )
  KAUAI PLANNING COMMISSION;      )
  COUNTY OF KAUAI; JOHN DOES 1- )
  10; DOE CORPORATIONS 1-10; DOE )
  ENTITIES, 1-10,                 )
                                  )
                  Defendants.     )
                                  )

  ORDER DENYING THE COUNTY DEFENDANTS’ MOTION TO DISMISS COMPLAINT
                            (ECF No. 18)


        Plaintiffs Moloaa Farms LLC, El Paso Investments Limited

  Liability Company, Boca Holdings, LLC, and Robert Lindner, Jr.,

  Trustee of the ABL Family Legacy Trust U/A/D December 20, 2012

  (referred herein collectively as “Lindner Plaintiffs”) own a

  property in the Agricultural District on the island of Kauai,

  consisting of approximately 134 acres identified by TMK No. (4)4-

  9-009-001 (“Lot 2”).

        Lot 2 was previously part of a larger tract of land

  consisting of 757 acres in the Agricultural District.             In 1998,

  the property was divided into two lots and a separate roadway

  area.   Lot 1, consisting of approximately 590 acres, was

  subdivided and leased to farmers.        Lot 2 remains undivided

                                       1
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 2 of 30   PageID #: 487



  following the subdivision in 1998.

        The Lindner Plaintiffs submitted an application for

  subdivision of Lot 2 with the County of Kauai Planning Department

  pursuant to the Kauai County Zoning Ordinance and the Kauai

  County Subdivision Ordinance.

        On January 22, 2019, the County Planning Department denied

  the first application.      Following the denial, the Lindner

  Plaintiffs appealed the Planning Department’s decision to the

  Kauai County Planning Commission.

        The Commission held a meeting on April 9, 2019, where the

  Lindner Plaintiffs’ petition was scheduled as a “General Business

  Matter.”   The Commission denied the petition without holding a

  Contested Case Hearing or without referring the matter to a

  Hearings Officer.

        On May 8, 2019, the Lindner Plaintiffs submitted a second

  application for subdivision of Lot 2 with the County of Kauai

  Planning Department.     The County Planning Department again denied

  the application.     The Lindner Plaintiffs appealed the decision to

  the County of Kauai Planning Commission a second time.

         The Commission held a meeting on June 25, 2019, where the

  Lindner Plaintiffs’ petition was again scheduled as a “General

  Business Matter.”     At the meeting, the Kauai Planning Commission

  denied the appeal without holding a Contested Case Hearing.

        Four months later, on October 29, 2019, the Kauai Planning

  Commission sent a letter to the Lindner Plaintiffs stating that


                                       2
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 3 of 30    PageID #: 488



  the Planning Commission had referred their appeal to a Hearings

  Officer.

        On January 2, 2020, the appointed Hearings Officer sent an

  e-mail to the Parties to schedule a hearing.

        On January 15, 2020, the Lindner Plaintiffs filed suit in

  this Court against the County of Kauai and the Kauai Planning

  Commission (hereinafter “County Defendants”), seeking review of

  the Commission’s decision denying their applications for

  subdivision of Lot 2.     The Lindner Plaintiffs claim that the

  County Defendants violated the Taking Clause of the Fifth

  Amendment to the United States Constitution.         The Lindner

  Plaintiffs also claim the County Defendants violated their rights

  to Due Process and Equal Protection pursuant to the United States

  Constitution.    The Lindner Plaintiffs seek declaratory and

  equitable relief.

        On February 19, 2020, the Hearings Officer issued a Minute

  Order dismissing the Lindner Plaintiffs’ appeal before the

  Planning Commission.

        On March 18, 2020, the Planning Commission sent a letter to

  Plaintiffs.    In the March 18, 2020 letter, the County claims that

  the October 29, 2019 letter referring the appeal to a Hearings

  Officer was sent in error.

        Two days later, on March 20, 2020, the County Defendants

  filed a Motion to Dismiss which is before this Court.             The Motion

  asserts that this Court lacks subject-matter jurisdiction over


                                       3
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 4 of 30   PageID #: 489



  the Complaint based on the doctrine of res judicata.

        The County Defendants’ Motion to Dismiss (ECF No. 18) is

  DENIED.

                             PROCEDURAL HISTORY


        On January 15, 2020, Plaintiffs Moloaa Farms LLC, El Paso

  Investments Limited Liability Company, Boca Holdings, LLC, and

  Robert Lindner, Jr., Trustee of the ABL Family Legacy Trust U/A/D

  December 20, 2012 (referred herein collectively as “Lindner

  Plaintiffs”) filed a Complaint.       (ECF No. 1).

        On March 20, 2020, the County Defendants filed a MOTION TO

  DISMISS COMPLAINT.     (ECF No. 18).

        On May 1, 2020, the Lindner Plaintiffs filed the Opposition.

  (ECF No. 25).

        On June 1, 2020, the County Defendants filed their Reply.

  (ECF No. 26).

        On July 15, 2020, the Court held a telephonic hearing on

  Defendants’ Motion to Dismiss.       (ECF No. 30).

        On August 7, 2020, the Lindner Plaintiffs filed a Motion for

  Leave to File Supplemental Brief in Opposition to Motion to

  Dismiss.   (ECF No. 33).

        On August 13, 2020, the Court issued a Minute Order granting

  Plaintiffs’ Motion and deeming their Supplemental Brief as filed.

  (ECF No. 34).    The Court ordered Defendants to respond to the

  Supplemental Brief and answer four questions the Court put

  forward.   (Id.)

                                       4
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 5 of 30   PageID #: 490



         On September 14, 2020, Defendants filed their Response to

  Plaintiffs’ Supplemental Brief.       (ECF No. 40).


                                  BACKGROUND


         Plaintiffs Moloaa Farms LLC, El Paso Investments Limited

  Liability Company, Boca Holdings, LLC, and Robert Lindner, Jr.,

  Trustee of the ABL Family Legacy Trust U/A/D December 20, 2012

  (referred hereinafter collectively as “Lindner Plaintiffs”)

  allege that they own real property in the Agricultural District

  on the island of Kauai near Moloaa, consisting of approximately

  134 acres identified by TMK No. (4)4-9-009-001 (“Lot 2”).

  (Complaint at ¶¶ 1, 16, 23, ECF No. 1).

         Lot 2 was previously part of a 724-acre parcel that was

  subdivided in 1998 when the County of Kauai Planning Commission

  granted a variance permit to divide the large parcel into Lot 1,

  Lot 2, and a roadway lot.      (Id. at ¶ 23).     The 1998 Variance

  required the lot density of future subdivisions to be based on

  the overall size of the original 724 acre parcel, as set forth in

  Kauai County Comprehensive Zoning Ordinance § 8-1.5.          (Id. at ¶

  25).

         According to the Complaint, in February 2000, the Kauai

  Planning Commission approved a subdivision of Lot 1 into multiple

  agricultural lots.     (Id. at ¶¶ 33-36).




                                       5
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 6 of 30   PageID #: 491



  LINDNER PLAINTIFFS’ FIRST APPLICATION FOR SUBDIVISION OF LOT 2


        Article 8 of the Kauai County Comprehensive Zoning Ordinance

  governs zoning in the Agricultural Districts in the County of

  Kauai.   The County of Kauai has a separate Subdivision Ordinance,

  set forth in Chapter 9 of the Kauai County Comprehensive Zoning

  Ordinance, that governs subdivision of lands on Kauai.

        Pursuant to these provisions of the Kauai County

  Comprehensive Zoning Ordinance and the Subdivision Ordinance, on

  January 16, 2019, the Lindner Plaintiffs filed an application for

  subdivision of Lot 2 with the Kauai Planning Department.            (Id. at

  ¶ 41).

        On January 22, 2019, the Kauai Planning Department sent a

  memorandum to the Lindner Plaintiffs stating that the Department

  was “unable to process” the subdivision application.          (Letter

  from the Planning Department to Plaintiffs, dated January 22,

  2019, attached as Ex. A to Def.’s Motion to Dismiss, ECF No. 18-

  2).   The Department explained that the subdivision application

  was deficient because it was not filed jointly with the owners of

  Lot 1 and because it did not meet the minimum lot size

  requirements based on the original 724 acre parcel.          (Id.)    The

  letter explained the basis for the denial pursuant to the Kauai

  County Zoning Ordinance, as follows:

        Pursuant to Section 8-8.3(b)(2) “Contiguous lots of
        parcels of record in common ownership existing to or on
        September 1, 1972, larger than three hundred (300)
        acres, may be subdivided,” as prescribed in Section 8-
        8.3(b)(2) of the Kauai County Code (1987).

                                       6
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 7 of 30   PageID #: 492



        Historically, the applicant’s lot and the adjacent lot
        (Moloaa Hui) was a contiguous parcel of record existing
        prior to September 1, 1971. Considering the
        applicant’s subdivision request, a joint subdivision
        applicant needs to be filed with the adjacent property
        owner to meet this CZO requirement.

        Pursuant to 8-8.3(b)(2)(A)&(B) “A maximum if [sic]
        seventy-five (75) acres may be subdivided into not more
        than ten (10) parcels, none of which shall be smaller
        than five (5) acres. An additional twenty percent
        (20%) of the total parcel area or three hundred (300)
        acres, whichever is less, may be subdivided into
        parcels, none of which shall be smaller than twenty-
        five (25) acres.” Currently, the subdivision
        application does not comply with the minimum lot size
        requirements within the Agricultural District, as
        prescribed in Section 8-8.3(b)(2)(A)&(B) of the Kauai
        County Code (1987).

        (Id.)
         ---

  LINDNER PLAINTIFF’S FIRST APPEAL OF THE DENIAL OF THE APPLICATION
  FOR SUBDIVISION OF LOT 2


        On March 22, 2019, the Lindner Plaintiffs appealed the

  Planning Department’s decision to the Kauai Planning Commission.

  (Petition to Appeal Director’s Rejection of Moloaa Farms LLC’s

  Subdivision Application, attached as Ex. B to Def.’s Motion to

  Dismiss, ECF No. 18-3).

        Chapter 9 of the Rules of Practice and Procedure of the

  Kauai County Planning Commission sets forth the procedure for an

  appeal from the Kauai Planning Department.         Submission of an

  appeal requires a petition setting forth the reasons for the

  appeal, including a statement as to why the appellant believes

  that the Director’s action was based on an erroneous finding of a

  material fact, or that the Director had acted in an arbitrary or

                                       7
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 8 of 30   PageID #: 493



  capricious manner, or had manifestly abused his discretion.

  Kauai Commission Rules of Practice § 1-9-2(6).

        The Parties agree that the Plaintiffs’ appeal to the

  Planning Commission fulfilled the requirements of Section 1-9-

  2(1)-(6).    (Def.’s Supp. Brief at p. 8, ECF No. 40).

        Plaintiffs’ appeal was subject to Sections 1-9-3 and 1-9-4

  of the Kauai Planning Commission Rules of Practice.          Such appeals

  are to be decided as a Contested Case hearing before the Planning

  Commission itself.     See Kauai Planning Commission Rules of

  Practice §§ 1-9-3 and 1-9-4.       Alternatively, the Planning

  Commission may refer the appeal to a Hearings Officer who makes a

  recommendation to the Planning Commission.         Id.

        Pursuant to Rule 1-9-3:

        [T]he Director shall place the petition on the
        Commission agenda and the Commission shall afford the
        appellant an opportunity to be heard. Such Contested
        Case Hearing shall be conducted in conformity with the
        applicable provisions established herein for Contested
        Case Hearings before the Commission in Chapter 6 of
        these Rules.

        Kauai Commission Rules of Practice § 1-9-3 (emphasis added).

        Contested Hearings are conducted pursuant to Chapter 6 of

  the Rules of Practice and Procedure of the Kauai County Planning

  Commission.

        Pursuant to Chapter 6, notice of a Contested Case Hearing

  shall be served upon all parties and persons at least 15 days

  prior to the hearing.     Kauai Commission Rules of Practice § 1-6-5

  (emphasis added).


                                       8
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 9 of 30   PageID #: 494



         Chapter 6 of the Rules of Practice and Procedure of the

  Kauai County Planning Commission sets forth the order of agency

  hearing procedure (Section 1-6-11), the procedure for filing

  motions (Section 1-6-16), the procedure for admitting evidence

  (Section 1-6-17), and the post-hearing procedure (Section 1-6-

  18).

         The notice of final decision is required to be served in

  writing by the Planning Commission Director on the Parties.

  Section 1-6-18(g).     The Rules also explain that an appeal of the

  final decision by the Planning Commission may be reviewed in the

  Hawaii State Circuit Court.      Section 1-6-18(i).


  April 9, 2019 Meeting Before The Kauai Planning Commission


         On April 3, 2019, the Kauai Planning Commission published an

  agenda for its April 9, 2019 meeting.        (Agenda for April 9, 2019

  Kauai Planning Commission Regular Meeting, attached as Ex. C to

  Def.’s Motion to Dismiss, ECF No. 18-4).         The agenda indicates

  that the Lindner Plaintiffs’ March 22, 2019 petition was

  scheduled as a “General Business Matter” for the April 9, 2019

  meeting.    There is no evidence in the record that the Agenda was

  served on the Linder Plaintiffs fifteen days prior to the meeting

  as required pursuant to Kauai Commission Rules of Practice § 1-6-

  5.

         On April 9, 2019, the Kauai Planning Commission held a

  meeting.    (Minutes from the April 9, 2019 Kauai Planning


                                       9
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 10 of 30   PageID #: 495



  Commission Regular Meeting, attached as Ex. D to Def.’s Motion to

  Dismiss, ECF No. 18-5).      Neither Plaintiff Robert B. Lindner,

  Jr., nor any other representative for any of the Lindner

  Plaintiffs appeared at the meeting.        (Id.)

        The Kauai Planning Commission denied the Linder Plaintiffs’

  appeal as untimely.      The attorney for the County of Kauai

  explained as follows:

        So this is actually very simple matter because the
        Moloaa Farms did not timely file there [sic] notice of
        petition with respect requesting a contested case
        hearing so they are not entitled to a hearing because
        they didn’t file their appeal within the 15 day window
        of opportunity. So while there may be substantive
        issues that they think are at issue, this is really
        just a technical matter. Procedurally they just were
        not, they did not timely file their notice.

        (Id. at p. 3).

        The Minutes for the Kauai Planning Commission’s meeting

  indicate that the Commission dismissed the Lindner Plaintiffs’

  appeal.    (Id. at p. 6).


  LINDNER PLAINTIFFS’ SECOND APPLICATION FOR SUBDIVISION OF LOT 2


        On May 8, 2019, the Lindner Plaintiffs filed a second

  application for subdivision of Lot 2 with the Kauai Planning

  Department.    (Pla.’s Opp. at p. 14, ECF No. 50).

        On May 14, 2019, the Kauai Planning Department sent a

  memorandum to the Lindner Plaintiffs rejecting their second

  subdivision application.      (Letter from the Planning Department to

  Plaintiffs dated May 14, 2019, attached as Ex. E to Def.’s Motion


                                       10
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 11 of 30   PageID #: 496



  to Dismiss, ECF No. 18-6).       The Planning Department explained

  that the second application suffered from the same deficiencies

  explained in its January 22, 2019 letter denying Plaintiffs’

  first subdivision application.       (Id.)
                                        ---

  LINDNER PLAINTIFF’S APPEAL OF THE DENIAL OF THE SECOND
  APPLICATION FOR SUBDIVISION OF LOT 2


        On May 17, 2019, the Lindner Plaintiffs appealed the Kauai

  Planning Department’s denial of their second subdivision

  application.     (Petition to Appeal Director’s Rejection of Moloaa

  Farms LLC’s Subdivision Application, attached as Ex. F to Def.’s

  Motion to Dismiss, ECF No. 18-7).


  June 25, 2019 Meeting Before The Kauai Planning Commission


        On June 19, 2019, the Kauai Planning Commission published

  its agenda for the June 25, 2019 meeting. (Agenda for June 25,

  2019 Kauai Planning Commission Regular Meeting, attached as Ex. G

  to Def.’s Motion to Dismiss, ECF No. 18-8).         The agenda indicates

  that the Lindner Plaintiffs’ May 17, 2019 petition was scheduled

  as a “General Business Matter” for the June 25, 2019 meeting.

        There is no evidence in the record that the Agenda was

  served on the Lindner Plaintiffs fifteen days prior to the

  meeting as required pursuant to Kauai Commission Rules of

  Practice § 1-6-5.

        On June 19, 2019, the Director of the Kauai Planning

  Department provided a Memorandum to the Kauai Planning

                                       11
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 12 of 30   PageID #: 497



  Commission.    (Memorandum from Kaaina S. Hull, Director of the

  Planning Department, to the Kauai Planning Commission, dated June

  19, 2019, attached as Ex. H to Def.’s Motion to Dismiss, ECF No.

  18-9).    The Memorandum provided the Planning Commission with the

  Planning Department’s legal basis for which it was recommending

  denying the Lindner Plaintiffs’ appeal.

        On June 25, 2019, the Kauai Planning Commission held a

  meeting for which Plaintiffs’ appeal was scheduled as a General

  Business Matter.     (Minutes from the June 25, 2019 Kauai Planning

  Commission Regular Meeting, attached as Ex. I to Def.’s Motion to

  Dismiss, ECF No. 18-5).      The Lindner Plaintiffs did not appear at

  the meeting.     (Id. at p. 2).

        The Commission considered the merits of the Lindner

  Plaintiffs’ appeal at the June 25, 2019 meeting.          (Id. at p. 3).

  The Director for the Kauai Planning Department, Kaaina S. Hull,

  stated on the record the Planning Department’s findings, as

  follows:

        Well, if, if the representative of Mr. Lindner isn’t
        here, um, the Department wrote a memorandum to the
        petition. Essentially the applicant was—has been a
        try—attempting to apply for a subdivision application
        for 765 acres, somewhere, 45 acres. Seven
        hundred–approximately 7 and some odd acres. Um, the
        property was—is, is within the State Land Use
        Agriculture District and in the County Zoning
        Agriculture District. And uh, the um–sorry. The uh,
        application had been rejected by the Department
        numerous times because that property has been
        previously subdivided. And as you all are well aware,
        the County of Kauai has a one-time subdivision AG rule.
        Now, when it was initially subdivided, it actually got
        a variance permit waiving it from the one-time
        subdivision agricultural rule. Uh, but in the

                                       12
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 13 of 30   PageID #: 498



        conditions of approval, uh, it explicitly states that
        it can—the property can be re—re-resubdivided with the
        full 700 and some odd acres between lots 1 and 2 coming
        together as a, as an application and applying the 77
        density units that it’s entitled to. The petitioner
        has been attempting to come in with just his one lot
        and not the second lot, uh, for subdivision. And so
        because of that condition, we’ve been rejecting it.
        Um, it, it’s a requirement of that condition. I mean,
        they can come in to amend that variance and original
        subdivision application, or they can apply for a
        variance. But a cold, hard—uh, uh, straightforward,
        narrow subdivision application, the Department just
        can’t accept it. It’s almost akin to kind of, you
        know, I don’t mean to use a hyperbole, but it is akin
        to somebody coming in with like a nuclear power plant
        and asking to do it with a Class I Zoning Permit. We
        just can’t accept that application. Are there
        processes that we can accept that application? Yes,
        and the applicant has to apply for those processes.
        But under just a uh, specific subdivision application
        to subdivide that property, it’s not a, it’s not, it’s
        not permissible. It’s not legal. Um, so they do have
        the right under the um, rules of the Commission to
        appeal the Director’s determination that we can’t
        accept the application, but as I remember it states –
        it’s a very cut and dried situation of um, really we’re
        recommending denial of the petition to appeal and um,
        that the applicant submit through the appropriate
        process to apply to subdivide, subdivide that, that,
        that–the two properties.

        (Id.)
         ---
        On July 2, 2020, the Commission sent a letter to the Lindner

  Plaintiffs’ counsel informing him of its decision to deny the

  appeal at the June 25, 2019 meeting.        (Letter dated July 2, 2019

  from the Kauai Planning Commission to Tim H. Irons, attached as

  Ex. J to Def.’s Motion to Dismiss, ECF No. 18-11).


  October 29, 2019 Letter Referring Matter To Hearings Officer


        On October 29, 2019, the Kauai Planning Commission sent a


                                       13
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 14 of 30   PageID #: 499



  letter to the Lindner Plaintiffs stating that the Planning

  Commission had referred their appeal to the Office of Boards and

  Commission to appoint a Hearings Officer to conduct a Contested

  Case Hearing.     (October 29, 2019 Letter from Kauai Planning

  Commission to the Parties, attached as Ex. L to Def.’s Supp.

  Brief, ECF No. 40-2).

        On January 2, 2020, the appointed Hearings Officer, Harlan

  Kimura, sent an e-mail to the Parties.         (E-mail dated January 2,

  2020 from Hearings Officer Harlan Y. Kimura, Esq., attached as

  Ex. 2 at p. 3 to Pla.’s Opp., ECF No. 25-4).          The email informed

  the Parties that Mr. Kimura had been appointed by the Office of

  Boards and Commission for the County of Kauai to conduct a

  Contested Case Hearing on the Lindner Plaintiffs’ appeal from the

  Kauai Planning Department.       (Id.)
                                    ---

  Lawsuit Filed In This Court


        On January 15, 2020, the Lindner Plaintiffs filed their

  Complaint against the County Defendants in this Court.

  (Complaint, ECF No. 1).

        On January 31, 2020, the Lindner Plaintiffs’ counsel e-

  mailed the Kauai County Hearings Officer and attached a Motion

  for Stay, seeking to stay the administrative proceeding before

  the Hearings Officer.      (January 31, 2020 e-mail from Courtney A.

  Vega, attached as Ex. 2 to Pla.’s Opp., ECF No. 25-4).




                                       14
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 15 of 30    PageID #: 500




  Kauai Planning Commission’s February 19, 2020 Dismissal Of
  Plaintiffs’ Administrative Appeal


        On February 19, 2020, Hearings Officer Kimura issued a

  Minute Order dismissing the Lindner Plaintiffs’ case before the

  Planning Commission.      (Minute Order Dismissing Contested Case

  dated February 19, 2020, attached as Ex. 3 to Pla.’s Opp., ECF

  No. 25-5).

        On March 18, 2020, the Planning Commission sent a letter to

  Plaintiffs indicating that the October 29, 2020 letter referring

  the matter to a Hearings Officer was “sent in error.”              (Letter

  dated March 18, 2020, attached as Ex. M to Def.’s Supp. Brief,

  ECF No. 40-3).     The nature of the error was not explained in the

  letter.

        The County Defendants have filed a Motion to Dismiss for

  lack of subject-matter jurisdiction.         The County Defendants argue

  that the Lindner Plaintiffs’ claims in the Complaint are barred

  from judicial review by this Court pursuant to the doctrine of

  res judicata.


                              STANDARD OF REVIEW


        A plaintiff has the burden of proving that subject-matter

  jurisdiction does in fact exist.          Thornhill Publ’g Co., Inc. v.

  Gen. Tel. & Elecs. Corp., 594 F.2d 730, 733 (9th Cir. 1979).

        Federal Rule of Civil Procedure 12(b)(1) requires that a

  case must be dismissed for lack of subject-matter jurisdiction

                                       15
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 16 of 30   PageID #: 501



  when the Court lacks a constitutional or statutory basis to

  adjudicate the controversy.       Fed. R. Civ. P. 12(b)(1); Leeson v.

  Transamerica Disability Income Plan, 671 F.3d 969, 975 (9th Cir.

  2012).

        A challenge to the Court’s subject-matter jurisdiction may

  be “facial or factual.”       Safe Air for Everyone v. Meyer, 373 F.3d

  1035, 1039 (9th Cir. 2004).       In a facial attack, the party

  challenging jurisdiction argues that the allegations contained in

  a complaint are insufficient “on their face” to invoke federal

  jurisdiction.     Id.    A facial challenge, therefore, mirrors a

  traditional motion to dismiss analysis.         The Court must take all

  allegations contained in the pleading “to be true and draw all

  reasonable inferences in [its] favor.”         Wolfe v. Strankman, 392

  F.3d 358, 362 (9th Cir. 2004).

        In a factual attack, the party challenging jurisdiction

  argues that the facts in the case, notwithstanding the

  allegations in the Complaint, divest the Court of subject-matter

  jurisdiction.     See White v. Lee, 227 F.3d 1214, 1242 (9th Cir.

  2000).    No presumptive truthfulness attaches to the Complaint’s

  allegations.     Id.    The party challenging jurisdiction presents

  “affidavits or other evidence properly brought before the court”

  indicating that subject matter jurisdiction is lacking.            Savage

  v. Glendale Union High Sch., 343 F.3d 1036, 1039 n.2 (9th Cir.

  2003).    The burden then shifts to “the party opposing the motion

  [to] furnish affidavits or other evidence to satisfy its burden


                                       16
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 17 of 30   PageID #: 502



  of establishing subject matter jurisdiction.”          Id.; Colwell v.

  Dep’t of Health and Human Serv., 558 F.3d 1112, 1121 (9th Cir.

  2009).    Failure to present suitable evidence establishing

  subject-matter jurisdiction necessitates dismissal.           Moore v.

  Maricopa Cnty. Sheriff’s Office, 657 F.3d 890, 895 (9th Cir.

  2011).

        The Ninth Circuit Court of Appeals has found that claim

  preclusion defenses such as res judicata are jurisdictional and

  may be considered by way of a Rule 12(b)(1) motion to dismiss.

  Gupta v. Thai Airways Int’l. Ltd., 487 F.3d 759, 763, 765 (9th

  Cir. 2007); see Villegas v. United States, 963 F.Supp.2d 1145,

  1158 (E.D. Wash. 2013).

                                   ANALYSIS

  I.    Judicial Notice


        A motion to dismiss based on res judicata is a factual

  attack on subject-matter jurisdiction that permits the court to

  review evidence beyond the complaint.         Hawaiian Kingdom ex rel.

  Lewis v. United States, Civ. No. 11-00657 DAE-KSC, 2012 WL

  630051, *3 (D. Haw. Feb. 27, 2012) (citing Savage v. Glendale

  Union High Sch., 343 F.3d 1036, 1039 n.2 (9th Cir. 2003)).

        The Court may take judicial notice of certain facts in

  reviewing a motion to dismiss pursuant to Fed. R. Civ. P.

  12(b)(1).    Facts and propositions that are not reasonably subject

  to dispute and are capable of immediate and accurate

  determination by reviewing sources of reasonably indisputable

                                       17
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 18 of 30   PageID #: 503



  accuracy are subject to judicial notice.         Fed. R. Evid. 201.

        Defendants County of Kauai and Kauai Planning Commission

  request judicial notice of the following documents:

        Exhibit A:        January 22, 2019 Memorandum from Planning
                          Department to Moloaa Farms LLC regarding
                          deficiencies of the January of 2019
                          application (ECF No. 18-2);

        Exhibit B:        March 22, 2019 Petition to Appeal Director’s
                          Rejection of Moloaa Farms LLC’s Subdivision
                          Application (ECF No. 18-3);

        Exhibit C:        Agenda for April 9, 2019 Kauai Planning
                          Commission Regular Meeting (ECF No. 18-4);

        Exhibit D:        Minutes from April 9, 2019 Kauai Planning
                          Commission Regular Meeting (ECF No. 18-5);

        Exhibit E:        May 14, 2019 Letter sent by Kauai Planning
                          Department to Plaintiffs rejecting second
                          Subdivision Application (ECF No. 18-6);

        Exhibit F:        May 21, 2019 Petition to Appeal Director’s
                          Rejection of Moloaa Farms LLC’s second
                          Subdivision Application (ECF No. 18-7);

        Exhibit G:        Agenda for June 25, 2019 Kauai Planning
                          Commission Regular Meeting (ECF No. 18-8);

        Exhibit H:        June 19, 2019 Memorandum to Planning
                          Commission from Planning Department re:
                          Plaintiffs’ Petition to Appeal (ECF No. 18-
                          9);

        Exhibit I:        Minutes from June 25, 2019 Kauai Planning
                          Commission Regular Meeting (ECF No. 18-10);

        Exhibit J:        July 2, 2019 Letter sent by Kauai Planning
                          Commission to Plaintiffs’ Counsel stating
                          denial of Petition decided at June 25, 2019
                          meeting (ECF No. 18-11);

        Exhibit K:        Kauai County Zoning Ordinance 8-8.3 (ECF No.
                          18-12);

        Exhibit L:        October 29, 2019 Letter sent by Kauai
                          Planning Commission to the Parties’ Counsel

                                       18
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 19 of 30   PageID #: 504



                          stating that the Plaintiffs’ appeal was being
                          referred to the Officer of Boards and
                          Commission’s to conduct procure a hearings
                          officer to conduct a contested case hearing
                          (ECF No. 40-2); and,

        Exhibit M:        March 18, 2020 Letter sent by Kauai Planning
                          Commission stating that the October 29, 2019
                          letter “was sent in error.” (ECF No. 40-3).

        The Court takes judicial notice of Exhibits A-J and L-M

  attached to Defendants’ Motion to Dismiss and Defendants’

  Supplemental Brief.      The Court is permitted to take judicial

  notice of records and reports of state administrative bodies when

  reviewing a motion to dismiss.       Disabled Rights Action Comm. v.

  Las Vegas Events, Inc., 375 F.3d 861, 866 n.1 (9th Cir. 2004).

        The Court need not take notice of Exhibit K as statutes,

  cases, and regulations are not “facts” within the meaning of

  Federal Rule of Evidence 201, and judicial notice of legal

  authority is not necessary and is not appropriate.           Lemieux v.

  Cwalt, Inc., 2017 WL 365481, *1 (D. Mont. Jan. 25, 2017)

  (explaining that the advisory committee notes to Rule 201 state

  that it is not appropriate to request judicial notice of legal

  rulings, legal authority, or enactments of legislatures).

        The Court also takes judicial notice of Exhibits 2 and 3

  attached to the Lindner Plaintiffs’ Opposition to Defendants’

  Motion to Dismiss as they are part of the administrative record

  of the Lindner Plaintiffs’ case before the Kauai County Planning

  Commission.

        Exhibit 2:        January 31, 2020 E-mail sent from Plaintiffs’
                          Counsel Timothy Irons to Hearings Officer

                                       19
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 20 of 30   PageID #: 505



                          Kimura attaching a Motion to Stay seeking to
                          stay the administrative proceedings. (ECF No.
                          25-4); and,

        Exhibit 3:        February 19, 2020 E-mail sent from Hearings
                          Officer Kimura to the Parties, attaching a
                          Minute Order Dismissing the administrative
                          proceeding, entitled “MINUTE ORDER DISMISSING
                          CONTESTED CASE” CC-2020-1, TMK: (4)4-9-
                          009:001. (ECF No. 25-5).


  II.   Res Judicata


        The doctrine of res judicata precludes parties and their

  privies from relitigating claims that were or could have been

  raised in an earlier action in which there is a final judgment on

  the merits.    Allen v. McCurry, 449 U.S. 90, 94 (1980).

        The application of this doctrine is central to the purpose

  for which civil courts have been established, the conclusive

  resolution of disputes within their jurisdiction.          Montana v.

  United States, 440 U.S. 147, 153 (1979).         A rule precluding

  parties from contesting matters that have already been fully and

  fairly litigated conserves judicial resources and fosters

  reliance on judicial action by minimizing the possibility of

  inconsistent decisions.      Id. at 153-54.

        When sitting in diversity, federal courts must apply the law

  of the forum state to determine the preclusive effect of a state

  court judgment.      Pike v. Hester, 891 F.3d 1131, 1138 (9th Cir.

  2018); ReadyLink Healthcare, Inc. v. State Comp. Ins. Fund, 754

  F.3d 754, 760 (9th Cir. 2014).

        This Court looks to Hawaii law to determine whether res

                                       20
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 21 of 30   PageID #: 506



  judicata bars the Lindner Plaintiffs from seeking review of the

  decisions of the Kauai Planning Commission denying their

  Subdivision Applications for Lot 2.


        A.    Res Judicata Pursuant To Hawaii Law


        Under Hawaii law, the doctrine of res judicata applies when:

        (1)   the parties in the present action are identical to, or
              in privity with, the parties in the prior action;

        (2)   the claim or cause of action asserted in the present
              action was or could have been asserted in the prior
              action; and,

        (3)   a final judgment on the merits was rendered in the
              prior action.

        Dannenberg v. State of Hawaii, 383 P.3d 1177, 1197 (Haw.

  2016).

        Res judicata, also known as claim preclusion, is a broad

  principle that prohibits the relitigation of all grounds and

  defenses that might have been properly litigated in the prior

  action, even if the claims were not actually litigated or decided

  in the earlier adjudication of the subject claim.          Id.; see also

  Clements v. Airport Auth. Of Washoe Cnty., 69 F.3d 321, 327 (9th

  Cir. 1995).

        The doctrine of res judicata applies equally to matters

  litigated in Hawaii state court as well as to matters litigated

  before a State or County administrative agency acting in a

  judicial capacity.      Santos v. State Dep’t of Transp., Kauai Div.,

  646 P.2d 962, 966 (Haw. 1982); Wehrli v. Cnty. of Orange, 175


                                       21
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 22 of 30   PageID #: 507



  F.3d 692, 694 (9th Cir. 1999).


              1.    Parties In Privity


        The doctrine of privity extends the conclusive effect of a

  judgment to parties who are in privity with the parties in an

  earlier action.     In re Schimmels, 127 F.3d 875, 881 (9th Cir.

  1997).

        The Complaint sets forth that Plaintiff Moloaa Farms LLC is

  a Hawaii limited liability company that owns an undivided 25

  percent interest in Lot 2.       (Complaint at ¶ 1, ECF No. 1).

  Plaintiffs El Paso Investments Limited Liability Company, Boca

  Holdings, LLC and Robert B. Lindner, Jr., as Trustee of the ABL

  Family Legacy Trust U/A/D December 20, 2012, each also own an

  undivided 25 percent interest in Lot 2.         (Id. at ¶¶ 2-4).

        The Complaint explains that Plaintiff Moloaa Farms LLC was

  authorized to represent Plaintiffs El Paso Investments Limited

  Liability Company, Boca Holdings, LLC, and Robert B. Lindner Jr.,

  as Trustee of the ABL Family Legacy Trust U/A/D December 20,

  2012, with respect to the Subdivision Application for Lot 2 that

  was filed with the Kauai Planning Department and appealed to the

  Kauai Planning Commission.       (Id. at ¶¶ 1, 41).

        There is no dispute that the Lindner Plaintiffs are in

  privity to each other as to their application to develop Lot 2.

  Headwaters Inc. v. U.S. Forest Serv., 399 F.3d 1047, 1052-53 (9th

  Cir. 2005) (explaining that privity exists when the person or


                                       22
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 23 of 30   PageID #: 508



  entity represents the same right with respect to the subject

  matter involved).

        The named Defendants are the Kauai Planning Commission and

  the County of Kauai.      The Kauai County Planning Department and

  the Kauai County Planning Commission are not independent legal

  entities separate from the County of Kauai.         Coconut Beach Dev.

  LLP v. Baptiste, Civ. No. 08-00036 SOM-KSC, 2008 WL 1867933, *2

  (D. Haw. Apr. 28, 2008) (explaining that the Kauai County

  Planning Department and the Kauai County Planning Commission are

  not independent legal entities separate from the County of Kauai

  and may not be sued pursuant to 42 U.S.C. § 1983).           The County

  and its Commission are both represented by Corporation Counsel

  and have their same interests for purposes of res judicata.

  Pedrina v. Chun, 97 F.3d 1296, 1302 (9th Cir. 1996).


              2.    Same Claims Asserted In The Prior Litigation


        Hawaii law precludes relitigation of claims that were

  actually litigated in the first action as well as all grounds or

  claims and defenses which might have been litigated in the first

  action but were not litigated or decided.         Santos, 646 P.2d at

  966; see Western Radio Servs. Co., Inc. v. Glickman, 123 F.3d

  1189, 1192 (9th Cir. 1997).

        To determine whether a litigant is asserting the same claim

  in a second action, the Court must look to whether the claim

  asserted in the second action “arises out of the same


                                       23
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 24 of 30   PageID #: 509



  transaction, or series of connected transactions, as the ‘claim’

  asserted in the first action.”       Kauhane v. Acutron Co., Inc., 795

  P.2d 276, 279 (Haw. 1990) (citing Restatement (Second) of

  Judgments § 24 (1982)).

        The Lindner Plaintiffs’ claims in the Complaint arise from

  the same series of transactions that were subject to the

  administrative proceedings before the Kauai County Planning

  Commission, specifically: the denial of their Subdivision

  Applications for Lot 2.

        The Lindner Plaintiffs argue that the claims in the

  Complaint are not identical to the claims raised before the Kauai

  County administrative agencies.        Plaintiffs explain that their

  claims here involve federal constitutional claims that were not

  specifically raised below.

        Plaintiffs also assert that their federal constitutional

  claims are not subject to res judicata because of a recently

  decided case by the United States Supreme Court.          Plaintiffs rely

  on Knick v. Township of Scott, Pennsylvania, 139 S.Ct. 2162, 2170

  (2019).    Knick overturned the state-litigation doctrine of

  Williamson County Regional Planning Commission v. Hamilton Bank

  of Johnson City, 473 U.S. 172, 197 (1985) that required a

  plaintiff to first exhaust a takings claim in state court before

  filing suit for constitutional claims in federal court.

  Knick allows a plaintiff to file a regulatory takings claim in

  federal court regardless of whether there was complete exhaustion


                                       24
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 25 of 30   PageID #: 510



  of the claim in state court.       See also David Callies, Regulatory

  Takings After Knick 31 (2020) (“[T]he U.S. Supreme Court has

  reopened the door of federal courts to regulatory taking claims.

  The need for landowners to pursue a state action remedy—usually

  compensation—in order to ripen has been eliminated by the Knick

  decision”).

        A question has been raised as to whether the interplay

  between Knick and the elements of res judicata under Hawaii state

  law preclude relitigation of the claims here.

        The Court need not reach the issue because Defendants have

  not established that there was a final judgment issued by the

  Kauai Planning Commission prior to Plaintiffs’ lawsuit here.


              3.    Final Judgment


        The Hawaii Supreme Court recently explained the test for

  determining the finality of judgments issued by the Kauai County

  Planning Commission in Blake v. County of Kauai Planning

  Commission, 315 P.3d 749, 760 (Haw. 2014).          In Blake, the Hawaii

  Supreme Court ruled that a county agency’s decision is “final”

  when the agency provides its “definitive position” on a matter

  being challenged, even if there are other approvals or conditions

  that still need to occur.       Id.

        Here, on June 25, 2019, the Kauai Planning Commission held a

  meeting at which it stated that it was denying the Lindner

  Plaintiffs’ appeal on the record.          (Minutes from the June 25,


                                        25
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 26 of 30   PageID #: 511



  2019 Kauai Planning Commission Regular Meeting at pp. 3-5,

  attached as Ex. I to Def.’s Motion to Dismiss, ECF No. 18-10).

        The Court cannot give preclusive effect to the June 25, 2019

  decision because of the procedural history and subsequent acts of

  the Kauai County Planning Commission.

        Four months after the June 25, 2019 meeting, on October 29,

  2019, the Kauai Planning Commission referred the appeal to a

  Hearings Officer pursuant to Kauai Commission Rules of Practice §

  1-9-4(b).    The October 29, 2019 letter stated that the Planning

  Commission referred the Lindner Plaintiffs’ appeal to the Office

  of Boards to conduct a contested hearing before a Hearings

  Officer.    (October 29, 2019 Letter from Kauai Planning Commission

  to the Parties, attached as Ex. L to Def.’s Supp. Brief, ECF No.

  40-2).

        There is no evidence in the record as to why the County sent

  the letter to the Lindner Plaintiffs four months after the June

  25, 2019 meeting.     The plain language of the letter demonstrates

  that the Planning Commission was referring the matter for

  appointment of a Hearings Officer to conduct a contested case

  hearing on the Plaintiffs’ appeal.        (Id.)
                                             ---
        There is no dispute that Hearings Officer Kimura was

  informed that he was instructed to conduct a contested case

  hearing on the matter.

        On January 2, 2020, Hearings Officer Kimura sent an e-mail

  to the Parties to facilitate the scheduling of a hearing


                                       26
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 27 of 30    PageID #: 512



  following the issuance of the October 29, 2019 letter that

  appointed him.     (January 2, 2020 e-mail, attached as Ex. 2 to

  Pla.’s Opp., ECF No. 25-4).

        On January 15, 2020, the Lindner Plaintiffs filed their

  federal lawsuit in this Court.       (Complaint, ECF No. 1).

        On January 31, 2020, the Lindner Plaintiffs’ counsel

  responded to the Hearings Officer’s January 2, 2020 e-mail.              The

  Lindner Plaintiffs’ counsel sent an e-mail to the Hearings

  Officer and attached a Motion to Stay, explaining that he was

  seeking a stay of the Hearings Officers’ proceedings.              (January

  31, 2020 e-mail and attached Motion to Stay filed before the

  Hearings Officer, attached to Ex. 2 to Pla.’s Opp., ECF No. 25-

  4).   The Lindner Plaintiffs indicated they wanted to pursue their

  claim in federal court rather than continuing proceedings with

  the Hearings Officer.

        After receiving the January 31, 2020 Motion to Stay the

  administrative proceeding before the Hearings Officer, the Kauai

  Planning Commission terminated the proceedings before it.             On

  February 19, 2020, the Hearings Officer e-mailed a Minute Order

  dismissing the administrative proceeding, entitled “MINUTE ORDER

  DISMISSING CONTESTED CASE.”       (Minute Order Dismissing Contested

  Case dated February 19, 2020, attached as Ex. 3 to Pla.’s Opp.,

  ECF No. 25-5).

        The federal court Complaint in this case was filed on

  January 15, 2020, before the February 19, 2020 final decision


                                       27
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 28 of 30   PageID #: 513



  dismissing the Lindner Plaintiffs’ administrative appeal.

        A month after the administrative proceedings were dismissed,

  on March 18, 2020, the Kauai Planning Commission sent another

  letter to the Plaintiffs.       (March 18, 2020 Letter sent by Kauai

  Planning Commission, attached as Ex. M to Def.’s Supp. Brief, ECF

  No. 40-3).    The letter stated the Kauai Planning Commission’s

  October 29, 2020 letter appointing a Hearings Officer was “sent

  in error.”    (Id.)   There is no explanation as to how or why it

  was sent in error.

        Res judicata does not apply.        The administrative proceedings

  had not concluded before the federal lawsuit was filed.            Res

  judicata does not apply unless the administrative proceedings

  were completed before the federal suit was filed.          PennyMac Corp

  v. Godinez, 474 P.3d 264, 269-70 (Haw. 2020) (explaining that

  ongoing or continuing proceedings are not final for purposes of

  res judicata under Hawaii state law).



        B.    Res Judicata Only Applies To Decisions By State
              Administrative Agencies When There Was A Full And Fair
              Opportunity To Litigate The Claim


        The United States Supreme Court has explained that the

  federal court shall only give preclusive effect to a final

  decision from a state administrative agency where there was a

  full and fair opportunity to litigate the claim.          Univ. of Tenn.

  v. Elliot, 478 U.S. 788, 799 (1986).

        The United States Supreme Court articulated the “fairness

                                       28
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 29 of 30   PageID #: 514



  standard” in United States v. Utah Constr. & Mining Co., 384 U.S.

  394, 422 (1966).     The Supreme Court explained that a final

  administrative decision is entitled to preclusive effect if:

        (1)   the administrative agency acts in a judicial
              capacity;

        (2)   the agency resolved disputed issues properly
              before it; and,

        (3)   the parties have an adequate opportunity to
              litigate.

        Id.; see also State ex rel. Hawaiian Homes Comm’n v.

  Dukelow, 72 P.3d 498, *1 (Haw. 2003) (unpublished) (applying the

  three-part test to enforce res judicata in Hawaii state court

  over a state administrative decision).

        The Hawaii Supreme Court has explained that an agency serves

  in an adjudicative role when it holds a hearing for which a

  direct appeal to Hawaii State Circuit Court is possible.            Bush v.

  Hawaiian Homes Comm’n, 870 P.2d 1272, 1278 (Haw. 1994); Hawaii

  Gov’t Employees’ Ass’n, AFSCME Local 152 v. Pub. Employers Comp.

  Appeals Bd. Of State of Haw., 861 P.2d 747, 752 (Haw. App. 1993).

        There was no final decision issued by the Kauai Planning

  Commission from which a direct appeal to the Hawaii Circuit Court

  was possible prior to the Complaint being filed in this case.

  See Section 1-6-18(f), (g), and (i) of Chapter 6 of the Rules for

  the Kauai Planning Commission (explaining that a final, written

  decision will be issued following taking of evidence and the

  presentation of oral argument which may be appealed to Hawaii

  State Court); Blake, 315 P.3d at 759-60; see also Misischia v.

                                       29
Case 1:20-cv-00020-HG-KJM Document 45 Filed 12/16/20 Page 30 of 30   PageID #: 515



  Pirie, 60 F.3d 626, 629 (9th Cir. 1995).

        Defendants have not established that the fairness criteria

  set forth in Utah Construction have been met.


                                  CONCLUSION


        The County Defendants’ Motion to Dismiss Complaint (ECF No.

  18) is DENIED.

        IT IS SO ORDERED.

        DATED: December 15, 2020, Honolulu, Hawaii.




  Moloaa Farms LLC; El Paso Investments Limited Liability Company;
  Boca Holdings, LLC; and Robert B. Lindner, Jr., Trustee of the
  ABL Family Legacy Trust U/A/D December 20, 2012 v. Kauai Planning
  Commission; County of Kauai; John Does 1-10; Doe Corporations 1-
  10; and Doe Entities 1-10, Civ. No. 20-00020 HG-KJM; ORDER
  DENYING THE COUNTY DEFENDANTS’ MOTION TO DISMISS COMPLAINT (ECF
  No. 18)
                                  30
